ANSTEAD, Judge,
dissenting.
I would reverse the summary judgment in the face of the unresolved affirmative defense of appellants. If the affirmative defense was legally invalid, the appellee *314had the obligation to so allege and seek to have the court strike it on those grounds. On the other hand, if the affirmative defense is valid, as it appears to be, there is no proof to resolve the issue one way or the other from the record thus far, so summary judgment was inappropriate. See Peacock v. Farmers and Merchants Bank, 454 So.2d 730 (Fla. 1st DCA 1984); Lyons v. Citizens Commercial Bank of Tallahassee, 443 So.2d 229 (Fla. 1st DCA 1983); Guida v. Exchange Nat’l Bank of Tampa, 308 So.2d 148 (Fla. 2d DCA 1975).